[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1740

                        HERTZL  SINAI,

                    Plaintiff, Appellant,

                              v.

                  GABRIEL O. DUMONT, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Joseph L. Tauro, U.S. District Judge]                                                               

                                         

                            Before

                     Lynch, Circuit Judge,                                                     
            Bownes and Cyr, Senior Circuit Judges.                                                             
                                         

Hertzl Sinai on brief pro se.                        

                                         

                      February 12, 1998
                                         

     Per  Curiam.   Pro se  plaintiff  Herzl Sinai  appeals a                                      

district  court order  that dismissed  his  complaint on  the

ground that it has no arguable basis in law under 28 U.S.C.  

1915(e).  This  court has thoroughly reviewed  the record and

Sinai's brief  on appeal.   We agree  that the  complaint was

properly  dismissed, for the  reasons stated by  the district

court.   Accordingly, the  judgment of the  district court is

summarily affirmed.  See Local Rule 27.1.                                    

                             -2-